NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAR 10 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

CAROL STEPHEN,                                  No.    21-70475

                Petitioner,                     Agency No. A072-517-028

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney Gen-
eral,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted March 8, 2022**
                               San Francisco, California

Before: WALLACE, S.R. THOMAS, and McKEOWN, Circuit Judges.

      Carol Stephen petitions for review of a decision by the Board of Immigration

Appeals (“BIA”) denying her motion to reopen removal proceedings. We have ju-

risdiction under 8 U.S.C. § 1252. We review for abuse of discretion the denial of a

motion to reopen. Najmabadi v. Holder, 597 F.3d 983, 986 (9th Cir. 2010).


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The BIA did not abuse its discretion in denying Stephen’s motion to reopen

as untimely because it was filed more than one year after the order of removal be-

came final and Stephen failed to establish changed country conditions in Iraq to

qualify for the regulatory exception to the time limitation for filing a motion to reo-

pen. See 8 C.F.R. § 1003.2(c)(2), (3)(ii); Najmabadi, 597 F.3d at 990–91. Nor did

the BIA abuse its discretion in determining that Stephen failed to establish prima

facie eligibility for deferral of removal under the Convention Against Torture. See

8 C.F.R. § 1003.2(c)(1); see also Bhasin v. Gonzales, 423 F.3d 977, 984 (9th Cir.

2005) (new evidence in support of a motion to reopen must have been unavailable

at the time of the hearing and must establish prima facie eligibility for the relief

sought).

PETITION DENIED.




                                          2